 

Exhibit 10.21 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT SUCH
TRANSFER, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND SUCH
APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE COMPANY RECEIVES AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH
ACT AND SUCH APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

  

SERIES A SECURED PROMISSORY NOTE

 

$________________ Phoenix, Arizona   December 31, 2012

 

FOR VALUE RECEIVED, PowerVerde Inc., a Delaware corporation (the “Company”)
promises to pay to the order of ____________________(the “Holder”), at such
address as the Holder may designate from time to time, the principal sum of
$______________, together with simple interest at the rate of 10% per annum
based on a 365-day year and actual days elapsed in the period for which such
interest is payable. Accrued interest will be paid semi-annually on June 30,
2013, December 31, 2013, June 30, 2014, and December 31, 2014. The entire
principal balance of this Note, together with all unpaid interest accrued
thereon, shall be due and payable on December 31, 2014 (the “Maturity Date”).
Upon payment in full of all principal and interest payable hereunder, this Note
shall be surrendered to the Company for cancellation.

 

The Company may prepay all or any part of the amounts outstanding under this
Note without premium or penalty.

 

The Company waives presentment, demand, notice, protest, and all other demands
or notices in connection with the delivery, performance, default or enforcement
of this Note. In the event of default hereunder, the Company shall, in addition
to other sums due hereunder, pay all costs and reasonable attorneys’ fees
incurred in connection with any action to collect this Note at the
prelitigation, pretrial, trial and appellate levels.

 

The principal and any interest shall be payable in lawful money of the United
States of America at the address of the Holder or at such other place as the
legal holder may designate from time to time in writing to the Company.

1

 

The Company shall be in default and the Holder may, by notice to the Company,
declare the entire unpaid principal amount of the Note and all interest accrued
and unpaid thereon due and payable, and the same shall be forthwith due and
payable, if the Company fails to make any interest payment due hereunder within
10 days after the due date thereof, fails to pay the principal and interest due
on the Maturity Date, suffers an Event of Default under the Security Agreement
(as defined below), discontinues its business or suffers a termination of the
License Agreement (as defined below), or makes an assignment for the benefit of
creditors, or admits in writing its inability to pay its debts as such debts
become due, or applies for or consents to the appointment of or taking
possession by a trustee, receiver or liquidator (or other similar official) of
any substantial part of its property, or commences a case or has an order for
relief or liquidation entered against it or has a custodian appointed under the
federal bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law, and
such case or order is not dismissed or stayed within 60 days.

 

The Holder may waive any past default hereunder and its consequences. In the
case of any such waiver, the Company and the Holder shall be restored to their
former positions and rights hereunder, respectively; but no such waiver shall
extend to any subsequent or other default or impair any right consequent
thereon.

 

Upon any such waiver, such default shall cease to exist and be deemed to have
been cured and not to have occurred, and any default arising therefrom shall be
deemed to have been cured, and not to have occurred for every purpose of this
Note, and the interest rate hereon shall not be deemed to have increased; but no
such waiver shall extend to any subsequent or other default impair any right
consequent thereon.

 

All references to the “Holder” or the “Company” shall apply to their respective
heirs, successors, permittees and assigns. Notwithstanding anything herein to
the contrary, this Note may not be assigned or transferred by the Company
without the prior written consent of the Holder.

 

This Note is one of a duly authorized series of secured promissory notes in a
maximum aggregate principal amount of $500,000 issued pursuant to a form of Note
Purchase Agreement dated as of December ___, 2012 (the “Purchase Agreement”),
between the Company and the Investors who are parties thereto. Terms used herein
and/or otherwise not defined shall have the meaning set forth in the Purchase
Agreement.

 

This Note is secured by a pledge of revenues under the License Agreement, as set
forth in the Security Agreement of even date between the Company, the Note
holders and Paul Kelly as agent for the Note holders, and is entitled to the
benefits thereof.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Florida.

2

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be signed by its
duly authorized officer on the day and year first above written.

 

  POWERVERDE INC.         By: /s/ Richard H. Davis           Name:  Richard H.
Davis           Title: CEO        

3